       Case 3:21-cv-01258-EMC Document 22 Filed 05/04/21 Page 1 of 6




 1   MCGUIREWOODS LLP                           KEMNITZER, BARRON & KRIEG, LLP
     Jamie D. Wells (SBN 290827)                Kristin Kemnitzer (SBN 278946)
 2   jwells@mcguirewoods.com                    kristin@kbklegal.com
     Anthony Q. Le (SBN 300660)                 Adam J. McNeile (SBN 280296)
 3   ale@mcguirewoods.com                       adam@kbklegal.com
     Two Embarcadero Center, Suite 1300         42 Miller Ave, 3rd Floor
 4   San Francisco, CA 94111                    Mill Valley, CA 94941
     Telephone: 415-844-1972                    Telephone: (415) 632-1900
 5   Facsimile: 415-844-1915                    Facsimile: (415) 632-1901

 6   Attorneys for Defendant                    WATSONVILLE LAW CENTER
     TD Auto Finance LLC                        Alison L. Baker (SBN 193601)
 7                                              abaker@wlc.law
                                                315 Main St., Ste. 207
 8                                              Watsonville, CA 95076
                                                Telephone: (831) 722-2845
 9                                              Facsimile: (831) 761-3295

10                                              Attorneys for Plaintiff
                                                Haleja Munoz
11

12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     HALEJA MUNOZ, individually and on          CASE NO. 3:21-cv-01258-EMC
16   behalf of the general public,
                                                Honorable Edward Chen
17                 Plaintiff,
                                                THIRD JOINT STIPULATED
18          vs.                                 REQUEST AND [PROPOSED] ORDER
                                                TO MODIFY MOTION BRIEFING
19   TD AUTO FINANCE LLC; and DOES 1            SCHEDULE
     through 50, inclusive,
20
                            Defendant.
21                                              Complaint Filed: January 22, 2021

22                                              [Filed concurrently with Declaration of
                                                Anthony Q. Le]
23

24

25

26

27

28
     Case No.: 3:21-cv-01258-EMC
       THIRD JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO MODIFY MOTION BRIEFING
                                         SCHEDULE
        Case 3:21-cv-01258-EMC Document 22 Filed 05/04/21 Page 2 of 6




 1          Pursuant to Local Rule 6-2 and 7-12, this stipulated request is made by and between

 2 Plaintiff Haleja Munoz (“Plaintiff”) and Defendant TD Auto Finance LLC (“TDAF”) through

 3 their respective counsel and in light of the following facts:

 4                                              RECITALS
 5          WHEREAS, on March 31, 2021, TDAF filed a Motion to Compel Arbitration and Dismiss

 6 the Action, or In The Alternative, Dismiss or Strike Plaintiff’s Request for Public Injunctive Relief

 7 (“Motion”) (Dkt. 13);

 8          WHEREAS, Plaintiff’s current deadline to file an opposition to the Motion is May 5, 2021,

 9 and TDAF’s deadline to file a reply in support of the Motion is May 12, 2021 (Dkt. 19);

10          WHEREAS, the Parties are discussing a potential resolution of the Motion, including the

11 negotiation of a potential stipulation to arbitrate the claims, the scope of the claims potentially

12 subject to arbitration, and whether it should include Plaintiffs’ request for public injunctive relief

13 under the Unfair Competition Law;

14          WHEREAS, the Parties are now also actively discussing potential settlement of the entire

15 action, or arbitration;

16          WHEREAS, in an effort to conserve the Court and the Parties’ time and resources, and to

17 focus the Parties attention and resources to settlement negotiations, the Parties have agreed to

18 modify the briefing schedule;
19          WHEREAS, the current briefing deadlines related to the Motion would be continued

20 approximately sixty (60) days and modified as follows:

21                   Case Event                 Current Deadline             New Deadline
22         Plaintiff’s Opposition to the
           Motion                                  May 5, 2021                July 7, 2021
23
           TDAF’s Reply in support of
           the Motion                             May 12, 2021                July 14, 2021
24
           Hearing on the Motion                                        August 12, 2021 (or on
25                                             June 17, 2021 at 1:30    a date convenient for
                                                        PM
26                                                                           the Court)

27          WHEREAS, the Parties respectfully submit and jointly represent to the Court that this

28 requested modification is not the result of any dilatory tactics or lack of diligence by the Parties;
     Case No.: 3:21-cv-01258-EMC              1
       THIRD JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO MODIFY MOTION BRIEFING
                                         SCHEDULE
        Case 3:21-cv-01258-EMC Document 22 Filed 05/04/21 Page 3 of 6




 1 rather, the Parties’ ongoing negotiations may result in settlement of the entire action, or arbitration,

 2 including avoiding any need for the Court to review briefs, hear oral arguments, and adjudicate

 3 the Motion;

 4          WHEREAS, the requested modification will not prejudice any Party;

 5          WHEREAS, the Parties have previously requested two modifications or extensions related

 6 to the Motion (Dkts. 6-20);

 7                                            STIPULATION
 8          THEREFORE, and subject to the Court’s approval, the Parties agree through their

 9 respective attorneys to the following:

10          1.      The briefing schedule is modified as follows:

11
                     Case Event                  Current Deadline              New Deadline
12
           Plaintiff’s Opposition to the
           Motion                                   May 5, 2021                 July 7, 2021
13
           TDAF’s Reply in support of
14         the Motion                              May 12, 2021                July 14, 2021

15         Hearing on the Motion                                          August 12, 2021 (or on
                                               June 17, 2021 at 1:30      a date convenient for
16                                                      PM
                                                                               the Court)
17          2.      All other signatories listed, and on whose behalf the filing is submitted, concur in
18 the filing’s content and have authorized the filing.
19

20 IT IS SO STIPULATED.

21

22 DATED: May 4, 2021                               MCGUIREWOODS LLP
23

24                                                  By:     /s/ Anthony Le
                                                          Anthony Le
25

26                                                        Attorneys for Defendant
                                                          TD Auto Finance LLC
27

28
     Case No.: 3:21-cv-01258-EMC              2
       THIRD JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO MODIFY MOTION BRIEFING
                                         SCHEDULE
       Case 3:21-cv-01258-EMC Document 22 Filed 05/04/21 Page 4 of 6




 1 DATED: May 4, 2021                     KEMNITZER, BARRON & KRIEG, LLP
                                          WATSONVILLE LAW CENTER
 2
                                          By:    /s/ Adam McNeile
 3                                              Kristin Kemnitzer
 4                                              Adam McNeile

 5                                              Attorneys for Plaintiff
                                                Haleja Munoz
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     Case No.: 3:21-cv-01258-EMC              3
       THIRD JOINT STIPULATED REQUEST AND [PROPOSED] ORDER TO MODIFY MOTION BRIEFING
                                         SCHEDULE
        Case 3:21-cv-01258-EMC Document 22 Filed 05/04/21 Page 5 of 6




 1                                        [PROPOSED] ORDER
 2         Based on the foregoing stipulated request, and good cause appearing therefor, the Court

 3 ORDERS that the Parties briefing schedule related to Defendant TD Auto Finance LLC’s Motion

 4 to Compel Arbitration and Dismiss the Action, or In The Alternative, Dismiss or Strike Plaintiff’s

 5 Request for Public Injunctive Relief (Dkts. 13-20) be modified as follows:

 6                  Case Event                Current Deadline            New Deadline
 7        Plaintiff’s Opposition to the
          Motion                                 May 5, 2021               July 7, 2021
 8
          TDAF’s Reply in support of
          the Motion                            May 12, 2021               July 14, 2021
 9
          Hearing on the Motion                                       August 12, 2021 (or on
10                                           June 17, 2021 at 1:30    a date convenient for
                                                      PM
11                                                                         the Court)

12
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14
     DATED: ___________________
15                                                      Honorable Edward M. Chen
                                                        U.S. District Judge
16

17

18
19

20

21

22

23

24

25

26

27

28

     Case No.: 3:21-cv-01258-EMC                   4
                         [PROPOSED] ORDER TO MODIFY MOTION BRIEFING SCHEDULE
        Case 3:21-cv-01258-EMC Document 22 Filed 05/04/21 Page 6 of 6




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on May 4, 2021, the foregoing document entitled THIRD JOINT
 3 STIPULATED REQUEST AND [PROPOSED] ORDER TO MODIFY MOTION

 4 BRIEFING SCHEDULE was electronically filed using this Court’s CM/ECF system; thereby

 5 upon completion the ECF system automatically generated a “Notice of Electronic Filing” as

 6 service through CM/ECF to registered e-mail addresses of parties of record in the case.

 7

 8 Dated: May 4, 2021                                      By: /s/Anthony Le
                                                                Anthony Le
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Case No.: 3:21-cv-01258-EMC                  5
                                       CERTIFICATE OF SERVICE
